BRAhkon, Judge,
(dissenting) :
The plaintiff was 48 years of age, in full possession of all her faculties. She had long lived near the road, knew its workings and says she was always afraid of trains. Wanting to go down street she says she looked out of the window and saw the standing train and waited a few minutes. Then she started, with view open in full sunlight.
She saw. the train still standing when she reached it. There was no obstruction to sight. She looked and says she saw the engine at the other end of the train of about two hundred feet length. It is certain that she did see that engine backing up to the other end of the train, because it is absolutely sure that as she approached, and when she reached the crossing, it was backing; and if she did not observe that it was backing, she should have seen it, because she could have observed it. The truth is, she thought that the train was going south, and risked crossing.
Had she any right to do this? Had she any right to assume that it would go south, as she says she- did ?. There the danger was open to her. She says there was no brakeman to warn her. This omission of the company all the more called for her to wait a minute or two, or three, or longer, when all danger would be gone. This negligence of the company does not excuse her from the duty of prudence.
She says she did wait a minute, and as the train was still, she thought she could safely cross. That engine was just about to couple then. She saw it. She saw the danger, because she herself said as a witness that she “ventured across.” Why should she, as a prudent person/ assume she could safely cross ? She could so easily have avoided danger. She assumed the risk. A high degree of prudence was then demanded of her. She used none. The railroad had preference. It had pre-occu-*107pied the crossing, because the car overreached it. She was hound to wait.
This is not all. The end car intruded two feet upon the narrow plank crossing, and she crossed almost rubbing her shoulder against it. Why did she not do, as everybody else does, cross five or six feet, or more from the car and thus save herself? I think her contributory negligence denied her recovery of damages.